Title: To George Washington from Denis-Jean-Florimond Langlois de Montheville, marquis Du Bouchet, 28 September 1780
From: Du Bouchet, Denis-Jean-Florimond Langlois de Montheville, marquis
To: Washington, George


                        
                            sir
                            newport. september 28th 1780
                        
                        I should not have Been Delaying so long to present your excellency my Respectfull hommage, had I not been in
                            hopes to follow General Rochambeau on his going to hartford—t’is With the utmost pleasure, sir, that I see, accordingly to
                            my foresight, the esteem and the Veneration he Brought from europe for your personne and your military talents, Rooted
                            into his heart, By this intervew. every one in the french army is partaking in his sense of your merit and heroick
                            quality, and above all those who as mr fleury, mr Duplessis and I myself have already Been in the american service—I
                            congratulate myself upon my Being again once more under your command, and acting in a memorable revolution, of Wich for
                            its glorious sucess, america is so much endebted to your excellency. I have the honour to Be With Respect, sir, your
                            excellency’s most humble and most obedient servant.
                        
                            the chevalier Du Bouchet.
                            Deputy—adjutant—General of the french army.
                        
                    